J-A24032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JOHNNY PEREZ

                            Appellant               No. 1923 EDA 2015


      Appeal from the Judgment of Sentence entered December 12, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012976-2013


BEFORE: BOWES, J., OTT, J., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                        FILED OCTOBER 26, 2016

        Appellant, Johnny Perez, appeals from the judgment of sentence of

eight years of reporting probation, imposed by the trial court after it

convicted Appellant of possession with intent to deliver cocaine.1        After

careful consideration, we affirm.

        The trial court summarized the evidence supporting its verdict as

follows:

               On June 17, 201[3], at approximately 9:40 p.m.,
        Philadelphia Police Officers Brendan McCauley and Jared
        Krzywicki were on duty in the area of Marshall and Venango
        Streets in Philadelphia.     The two officers witnessed the
        Appellant, operating a red Hyundai Elantra, go through a red
        light on Erie Avenue. The officers pulled Appellant over for a
        traffic light violation.  Upon exiting his patrol car and
        approaching Appellant’s vehicle, Officer McCauley saw Appellant
____________________________________________


1
    35 P.S. § 780-113(a)(30).
J-A24032-16


      reach into his center console and shut it abruptly. Officer
      McCauley relayed this information to his partner. Without being
      asked to do [so] by the officers, Appellant then opened the
      driver side door and exited the vehicle, at which point he was
      detained by Officer Krzywicki at the rear of the vehicle. Officer
      Krzywicki then went into the vehicle to the center console where
      Officer McCauley said he saw Appellant put something. Officer
      Krzywicki recovered from the center console two clear baggies,
      each containing eleven smaller orange-tinted baggies containing
      alleged crack-cocaine and four-hundred and three dollars in
      cash.

            At trial, Officer James Trappler was introduced as a
      narcotics expert. He testified that, based on the totality of the
      evidence discovered on the night of June 17, 2013, the narcotics
      were possessed with intent to distribute. His opinion was based
      on the way in which the cocaine powder was packaged (larger
      packets, forty to fifty dollars per unit), the total weight (12.59
      grams), and the denomination of the four-hundred and three
      dollars found being consistent with the sale of smaller packets
      from ten to fifteen dollars. He also clarified that the seizure
      analysis indicated the positive presence of cocaine.

Trial Court Opinion, 11/24/15, at 2.

      The trial court rendered its guilty verdict on September 3, 2014. On

December 12, 2014, the trial court sentenced Appellant to eight years of

reporting probation. Appellant did not file a timely post-sentence motion or

notice of appeal. However, on March 9, 2015, he filed a petition for post-

conviction relief in which he requested permission to appeal nunc pro tunc.

The trial court reinstated Appellant’s direct appeal rights on June 19, 2015,

and Appellant timely appealed on June 24, 2015.

      On appeal, Appellant presents two issues for our review:

      1. Should not the lower court’s order denying [A]ppellant’s
         motion to suppress be reversed where the police conducted a
         routine traffic stop and searched the center console of the


                                       -2-
J-A24032-16


          vehicle [A]ppellant was driving without reasonable suspicion
          to justify a search for weapons?

      2. Did not the Commonwealth fail to prove constructive
         possession beyond a reasonable doubt by [A]ppellant’s mere
         presence in a vehicle where drugs were found and his
         movements during the vehicle stop, such that [A]ppellant’s
         conviction for knowing and intentional possession of a
         controlled substance must be vacated due to insufficient
         evidence?

Appellant’s Brief at 4.

                               Suppression

      In his first issue, Appellant argues that the trial court erred when it

denied his motion to suppress the cocaine evidence obtained from the

console of the vehicle. Relevant to this issue, we reference our standard of

review:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court’s legal conclusions are erroneous.
      The suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts.           Thus, the
      conclusions of law of the courts below are subject to our plenary
      review.

      Moreover, appellate courts are limited to reviewing only the
      evidence presented at the suppression hearing when examining
      a ruling on a pre-trial motion to suppress.



                                    -3-
J-A24032-16



Commonwealth v. Ranson, 103 A.3d 73, 76 (Pa. Super. 2014) (internal

citations and quotations omitted).

     Preliminarily, the Commonwealth contends that Appellant “made no

attempt below, and makes no attempt [on appeal], to argue that he had a

reasonable expectation of privacy in the Hyundai Elantra; he failed to allege

that he owned the car, leased the car, legitimately borrowed the car, or had

any other cognizable interest in it.” Commonwealth’s Brief at 6, n.1.   We

have explained:

     A defendant moving to suppress evidence has the preliminary
     burden of establishing standing and a legitimate expectation of
     privacy. Standing requires a defendant to demonstrate one of
     the following: (1) his presence on the premises at the time of
     the search and seizure; (2) a possessory interest in the evidence
     improperly seized; (3) that the offense charged includes as an
     essential element the element of possession; or (4) a proprietary
     or possessory interest in the searched premises. A defendant
     must separately establish a legitimate expectation of privacy in
     the area searched or thing seized.          Commonwealth v.
     Hawkins, 553 Pa. 76, 718 A.2d 265, 267 (1998);
     Commonwealth v. Black, 758 A.2d 1253, 1256–1258
     (Pa.Super.2000); Commonwealth v. Torres, 564 Pa. 86, 764
     A.2d 532, 542 (2001)[]. Whether defendant has a legitimate
     expectation of privacy is a component of the merits analysis of
     the suppression motion. See Commonwealth v. Millner, 585
     Pa. 237, 888 A.2d 680, 691 (2005). The determination whether
     defendant has met this burden is made upon evaluation of the
     evidence presented by the Commonwealth and the defendant.

Commonwealth v. Burton, 973 A.2d 428, 435 (Pa. Super. 2009) (en

banc).




                                     -4-
J-A24032-16



      This Court in Burton determined that the defendant did not have a

cognizable expectation of privacy in the vehicle he was operating at the time

of a traffic stop, stating:

      [T]he vehicle was not owned by Appellant. The vehicle was not
      registered in Appellant’s name. Appellant offered no evidence
      that he was using the vehicle with the authorization or
      permission of the registered owner.         Appellant offered no
      evidence to explain his connection to the vehicle or his
      connection to the registered owner of the vehicle. Appellant
      failed to demonstrate that he had a reasonably cognizable
      expectation of privacy in a vehicle that he did not own, that was
      not registered to him, and for which he has not shown authority
      to operate.

Commonwealth v. Burton, 973 A.2d at 436.

      Similarly, in the case at bar, Appellant failed to establish or even

explore his standing and legitimate expectation of privacy in the Hyundai

Elantra.   The Commonwealth presented the only two witnesses at the

suppression hearing: Officer McCauley and Officer Krzywicki. Appellant did

not present any witnesses.    Officer McCauley, on cross-examination, was

asked by Appellant’s counsel whether the vehicle was “in the name” of

Appellant’s passenger, Colas Colon. N.T., 6/3/14, at 14. Officer McCauley

responded, “From what I recall, yes.” Id. Officer Krzywicki, when asked on

cross-examination whether the car was registered to “the passenger’s wife,”

answered, “I don’t recall.” Id. at 22. This was the extent of the testimony

concerning Appellant’s connection to the vehicle.     Accordingly, Appellant

failed to meet his burden of establishing a legitimate expectation of privacy

in the Hyundai Elantra.


                                    -5-
J-A24032-16



      Further, even had Appellant established a reasonable expectation of

privacy in the vehicle, the expectation of privacy with an automobile is

“significantly   less   than   that   relating   to   one’s   home   or   office.”

Commonwealth v. Holzer, 389 A.2d 101, 106 (Pa. 1978) (emphasis in

original). Moreover, this Court, quoting the United States Supreme Court,

has observed, “[u]pon a challenge to the legality of a protective search of a

vehicle, an individual’s right to privacy yields to officer safety when the

Commonwealth meets its burden of establishing that the police officer

possesses a reasonable belief based on ‘specific and articulable facts which,

taken together with the rational inferences from those facts, reasonably

warrant’ the officers in believing that the suspect is dangerous and the

suspect may gain immediate control of weapons.”               Commonwelath v.

Cartagena, 63 A.3d 294, 306–07 (Pa. Super. 2013) (en banc), quoting

Michigan v. Long, 463 U.S. 1032, 1049; 103 S.Ct. 3469 (1983).

      Appellant argues that the police officers lacked reasonable suspicion to

search the console of the vehicle, and specifically asserts that the

Commonwealth failed to present evidence of “specific and articulable facts to

justify a search of the passenger compartment for weapons.”          Appellant’s

Brief at 8. Appellant contends that his movements did not justify the search

because they were not “furtive,” that the police lacked justification for the

search of the console to effectuate a “protective sweep” for officer safety,

and that the stop in a high crime area was insufficient to support a

protective sweep. Id. at 9-14.

                                       -6-
J-A24032-16



      Appellant relies primarily on this       Court’s   en banc   decision in

Commonwealth v. Cartagena, 63 A.3d 294, 306–07 (Pa. Super. 2013), in

which we affirmed the trial court’s suppression of evidence on a record that

lacked information about the police officers’ training or experience, the

officers’ belief regarding the presence of a weapon in the vehicle, whether

the encounter occurred in a high crime area, or whether the appellant made

furtive movements or posed a safety threat. 63 A.3d at 302-303. We noted

that the stop occurred at night, the defendant’s car windows were tinted,

and the defendant appeared nervous.           Id. at 304.   Nevertheless, we

concluded that “the totality of circumstances, taken together, fall short of a

reasonable suspicion to conduct the search at issue in this case.”     Id.   In

affirming the trial court, we observed:

      On this barebones record that establishes nothing more than a
      late night stop of a vehicle suspected of having illegally tinted
      windows whose driver exhibited nervousness while complying
      with the officers’ orders to lower the windows and produce [his]
      license, insurance and registration information, we conclude the
      Commonwealth did not meet its burden of establishing the
      legality of the search at issue.

Id. at 307.

      Approximately three months after Cartagena was decided, a three-

member panel of this Court concluded in Commonwealth v. Buchert, 68

A.3d 911 (Pa. Super. 2013), that suppression was not warranted where “the

combination of Appellee’s furtive         movement of leaning forward and

appearing to conceal something under his seat, along with his extreme

nervousness and the night time stop, was sufficient to warrant a reasonable

                                     -7-
J-A24032-16



police officer to believe that his safety was in danger and that Appellee

might gain immediate control of a weapon.”               68 A.3d at 916-917.          We

distinguished Cartagena because it “did not involve furtive movements.”

Id. at 916.

      Turning to facts of this case, we note that a determination of whether

reasonable    suspicion    exists    must   be   based    on    the   totality   of   the

circumstances    and involves a fact-specific case-by-case inquiry.

Commonwealth v. Scarborough, 89 A.3d 679, 683 (Pa. Super. 2014)

(emphasis     added).     “[W]here    a   sufficient   number    of   [circumstances]

coalesce, reasonable suspicion will be found.” Id.

      At the suppression hearing, the Commonwealth presented Officer

McCauley, who testified to stopping Appellant for violating the Vehicle Code

by driving through a red light. N.T., 6/3/14, at 6. Officer McCauley stated:

      We pulled the vehicle over. I believe it was [the intersection of]
      Marshall and Venango.         As we conducted [the] vehicle
      investigation, just like any other time, myself and my partner
      exited the vehicle. As I’m coming up to the vehicle I saw
      [Appellant] reach into the center console and shut it abruptly.
      And at this time I’m telling my partner just to keep [a] safe eye
      on him. At this time [Appellant] opens the vehicle driver side
      door. I don’t know if it was [an] attempt to flee or just to get
      out of the vehicle.      And at that time my partner [Officer
      Krzywicki] detained the male and told him to put his hands up
      on the vehicle for safety purposes.

Id.   Officer McCauley explained that he was shining a flashlight into

Appellant’s vehicle when he saw Appellant shut the console. Id. at 7. He

also stated that he warned his partner because Appellant “was reaching into



                                          -8-
J-A24032-16


[the] center console.” Id. at 8. Two people were in the vehicle, and Officer

McCauley’s partner frisked Appellant, while Officer McCauley “pulled out

[Appellant’s] passenger at the time just for safety frisk as well.” Id.

      Officer McCauley testified that he had worked as an officer for the City

of Philadelphia for three years, and was “very familiar” with the area where

he stopped Appellant. Id. at 9. He described the area as a “high drug area,

a lot of shootings, high crime.” Id. On cross-examination, Officer McCauley

was asked, “I assume under the circumstances you wanted to communicate

what you are seeing to your partner in a quick and discreet manner so you

can get the information in that fashion; is that fair to say?”      Id. at 12.

Officer McCauley responded:     “Yes.   Always primarily officer safety first.”

Id.

      Next, Officer McCauley’s partner, Officer Krzywicki, testified about

stopping Appellant for the Vehicle Code violation.    Officer Krzywicki stated

that Appellant “actually got out of the car before we got up to the vehicle.”

Id. at 17. He explained:

      As we were approaching, my partner yelled to me, Watch it, he
      just put something into the console. And right after that point
      [Appellant] got out of the vehicle and started walking back
      towards us. I stopped him, detained him at the back of the
      vehicle. At that time I believe Officer McCauley walked up and
      got the passenger out. Officer McCauley kept an eye on him.
      From there I went into the vehicle in the center console where
      Officer McCauley said he saw him put something . . .

Id. at 17-18. Officer Krzywicki testified that he went into the center console

“just to do [a] safety frisk. Like I said, I didn’t ask at the time what he put

                                     -9-
J-A24032-16


in the center console, [I looked] to make sure there were no weapons in it.”

Id. at 18.

      Regarding his professional experience, Officer Krzywicki stated that he

had been a Philadelphia police officer for seven years, and conducted

“hundreds, maybe thousands” of vehicle stops, with “over 30” of them in the

area of Marshall and Venango. Id. at 19. He described the area “at that

time” as having “a very violent war going on between two families on the

block of 7th Street.” Id. at 20.

      The trial court took the matter under advisement, and ultimately

denied Appellant’s suppression motion. The trial court referenced Buchert,

and reasoned:

            The [C]ourt in Buchert determined that the proper inquiry
      is whether, under the totality of the circumstances, police
      possessed reasonable suspicion to conduct a Terry protective
      weapons search. In the instant case, Appellant was routinely
      stopped after a traffic violation at 9:40 p.m. and was observed
      by officers reaching into the center console of the vehicle and
      abruptly shutting it. Officer McCauley warned his partner to
      “keep a safe eye on him.” Appellant then opened the driver’s
      side door, exited the vehicle and started walking back towards
      the officers. Officer Krzywicki testified that he believed Appellant
      was trying to get to someone that lived on the block. At this
      point, he was detained for safety purposes. Officer McCauley
      additionally described the area as a “high drug area, a lot of
      shootings, high crime area.” Officer Krzywicki then conducted a
      safety frisk of the center console and discovered the evidence at
      issue. This case is analogous to Buchert considering the nature
      and time of the stop, Appellant’s movement inside the vehicle,
      behavior after being stopped, and the high crime area in which
      the stop took place. Taken as a whole, the facts of this case rise
      to a level sufficient to warrant a reasonable officer to believe
      that his safety was in danger and that Appellant might gain
      immediate control of a weapon.

                                     - 10 -
J-A24032-16



Trial Court Opinion, 11/24/15, at 6-7 (citations to notes of testimony and

footnote omitted).

      Our review of the suppression record leads us to conclude that the trial

court’s factual findings are supported, and the totality of the circumstances

sustains the    officers’   reasonable     suspicion that Appellant may have

possessed a weapon. See, e.g., Commonwealth v. Murray, 936 A.2d 76

(Pa. Super. 2007) (upholding a protective search of the interior of a vehicle

where police officers stopped a defendant for a motor vehicle violation, in a

high crime area, and officers saw “excessive movement” inside the car);

Commonwealth v. Thompson, 985 A.2d 928, 936 (Pa. 2009) (a stop in a

high crime area when coupled with other factors may support reasonable

suspicion of dangerous or illegal activity).

      We further note that Appellant misstates the evidence when he argues

that “neither officer characterize[d Appellant’s] motion [in regard to the

center console] as furtive, which is to say neither officer testified that the

motion led them to suspect that [A]ppellant had just secreted a weapon in

the center console, or that the motion made them concerned for their

safety.”   Appellant’s Brief at 10.      Appellant also claims that the officers’

testimony “does not establish that either officer suspected [A]ppellant was

armed or dangerous.”        Id. at 13.    Although neither officer used the word

“furtive,” they testified unequivocally that their actions were based on a




                                         - 11 -
J-A24032-16


concern for their safety.    Our Supreme Court has addressed the safety

concerns of police during nighttime vehicle stops as follows:

      The courts also have plainly held that officer safety concerns are
      heightened during traffic stops. The United States Supreme
      Court recently emphasized that “[t]raffic stops are especially
      fraught with danger to police officers, so an officer may need to
      take certain negligibly burdensome precautions in order to
      complete his mission safely.” Rodriguez v. United States, 135
      S.Ct. 1609, 1616 (2015) (internal quotation marks and citations
      omitted). Safety concerns are even greater when the motor
      vehicle stop occurs at night.

Commonwealth v. Chase, 960 A.2d 108, 120 (Pa. 2008).

      Consistent with the foregoing, even if Appellant had established an

expectation of privacy in the vehicle, reasonable suspicion for the search of

the center console of the vehicle was supported by a combination of factors

in this case, including Officer McCauley’s testimony that he was concerned

for officer safety because, upon approaching the vehicle, he saw Appellant

“reach into the center console then shut it abruptly,” and exit the vehicle

without waiting for the officers. N.T., 6/3/14, at 6.   We therefore discern no

error by the suppression court in denying Appellant's suppression motion.

       Conviction for Possessing Cocaine with Intent to Deliver

      In his second issue, Appellant claims there was insufficient evidence to

support his conviction for possessing cocaine with the intent to deliver

because “evidence of constructive possession was legally insufficient to

support the verdict.” Appellant’s Brief at 16. Appellant maintains that his

“movements toward the center console during a traffic stop cannot sustain a

finding of proof beyond a reasonable doubt that he constructively possessed


                                     - 12 -
J-A24032-16



the drugs concealed within the center console, especially where the vehicle

is owned by the wife of the front passenger situated directly adjacent to said

center console.” Id. at 19.2

       Regarding a sufficiency claim as it pertains to Appellant’s drug

conviction and constructive possession argument, this Court recently

explained:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder.     In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence.          Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       finder of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part
       or none of the evidence.

Commonwealth v. Roberts, 133 A.3d 759, 767 (Pa. Super. 2016) (quoted

citation omitted).



____________________________________________


2
  As previously noted, there was no proof of ownership of the vehicle. The
trial court made no finding on that issue.



                                          - 13 -
J-A24032-16


       Appellant was convicted under Section 13(a)(30) of the Controlled

Substance, Drug, Device and Cosmetic Act, 35 P.S. § 780-113(a)(30), which

provides:

       The following acts and the causing          thereof   within   the
       Commonwealth are hereby prohibited:

       ...

       (30) Except as authorized by this act, the manufacture,
            delivery, or possession with intent to manufacture or
            deliver, a controlled substance by a person not registered
            under this act, or a practitioner not registered or licensed
            by the appropriate State board, or knowingly creating,
            delivering or possessing with intent to deliver, a
            counterfeit controlled substance.

       To sustain a conviction for possession with intent to deliver, “the

Commonwealth must prove both the possession of the controlled substance

and the intent to deliver the controlled substance.” Commonwealth v.

Roberts, 133 A.3d at 767 (quoted citation omitted).3            “In narcotics

possession cases, the Commonwealth may meet its burden by showing

actual, constructive, or joint constructive possession of the contraband.” Id.

(quoted citation omitted). Where the police do not discover the controlled

substance on an appellant’s person, it must be determined whether the

Commonwealth sufficiently established that the appellant had constructive

____________________________________________


3
 Appellant challenges only the possession element of the offense. He does
not dispute that cocaine is a controlled substance. See Act, § 4, 35 P.S. §
780-104; 28 Pa. Code § 25.72.




                                          - 14 -
J-A24032-16



possession of the controlled substance.        Id.   This Court has defined

constructive possession as follows:

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as “conscious
      dominion.” We subsequently defined “conscious dominion” as
      “the power to control the contraband and the intent to exercise
      that control.” To aid application, we have held that constructive
      possession may be established by the totality of the
      circumstances.

Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super. 2012) (quoted

citations omitted). “The Commonwealth may sustain its burden by means of

wholly circumstantial evidence, and we must evaluate the entire trial record

and consider all evidence received against the defendant.” Id. It is possible

for two people to have joint constructive possession of an item of

contraband.   Commonwealth v. Sanes, 955 A.2d 369, 373 (Pa. Super.

2008).

      Here, the trial court, sitting as the fact finder, found that Appellant

constructively possessed the cocaine recovered from the center console and

explained its reasoning as follows:

      In Commonwealth v. Cruz, Appellant was found to have
      constructive possession over a handgun found in the
      compartment on the passenger side of the vehicle after being
      observed moving sideways toward the passenger side of the
      vehicle prior to being stopped by police. Commonwealth v.
      Cruz, 21 A.3d 1247, 1253 (Pa. Super. 2011). Appellant also
      acted in a way that exhibited guilt by giving officers several
      names and birthdates. Id. Under those circumstances, the


                                      - 15 -
J-A24032-16


      court concluded that appellant had knowledge of the gun, and
      had the power and intent to exercise control of the gun and
      therefore, had constructive possession. Id. This case is similar
      to Cruz in that Appellant exhibited control over and knowledge
      of the drugs by going into the center console as he was being
      pulled over by police. Appellant also acted in a manner that
      would put officers on alert by getting out of the vehicle during a
      routine traffic stop without being instructed to do so.

            Viewing the evidence in [a] light most favorable to the
      Commonwealth, Appellant reached into the center console and
      abruptly shut it as officers were approaching the vehicle. After
      detaining Appellant, Officer Krzywicki recovered from the center
      console two clear baggies each containing eleven smaller
      orange-tinted baggies holding what was later identified as
      cocaine powder. Upon searching the Appellant himself, four-
      hundred and three dollars were found. Moreover, Appellant was
      driving the car in which the drugs were found. Taken together,
      these facts demonstrate that Appellant exercised conscious
      dominion, and intent to exercise that control, over the cocaine.

Trial Court Opinion, 11/24/15, at 4-5 (citations to notes of testimony

omitted).

      The trial court’s determination that Appellant constructively possessed

the cocaine recovered from the center console of the vehicle comports with

our review of the facts of record and the applicable legal authority set forth

above. We reiterate that we may not substitute our judgment for the fact

finder. Our “critical inquiry is not whether the court believes the evidence

established guilt beyond a reasonable doubt, but whether the evidence

believed by the fact-finder was sufficient to support the verdict. The proper

question is not whether [Appellant’s] contentions are supported by the

record, but whether the verdict is so supported.”        Commonwealth v.




                                    - 16 -
J-A24032-16


Sinnott, 30 A.3d 1105, 1110 (Pa. 2011) (citation omitted).       Accordingly,

Appellant’s sufficiency claim is without merit.

      In sum, after careful review of both the record and pertinent legal

authority, we find no merit to Appellant’s suppression and sufficiency claims.

Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2016




                                     - 17 -